CUSIP No. 98156Q108 13G Page13 of 14 Pages EXHIBIT 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that they are filing a statement on Schedule 13G jointly pursuant to Rule 13d-1(k)(1).Each of them is responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein; but none of them is responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. In accordance with Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with each other on behalf of each of them of such a statement on Schedule 13G and any amendments thereto with respect to the Class A Common Stock beneficially owned by each of them, of World Wrestling Entertainment, Inc., a Delaware corporation.This Joint Filing Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument.This Joint Filing Agreement shall be included as an exhibit to such Schedule 13G and amendments thereto. Dated: July 13, 2015 (remainder of page intentionally left blank) CUSIP No. 98156Q108 13G Page14 of 14 Pages TALPA BEHEER B.V. By: /s/ Johannes Hendrikus Hubert de Mol Name:Johannes Hendrikus Hubert de Mol Title:Managing Director THEATRUM NOVUM C.V. BY: THEATRUM NOVUM MANAGEMENT B.V. By: /s/ Johannes Hendrikus Hubert de Mol Name:Johannes Hendrikus Hubert de Mol Title:Managing Director THEATRUM NOVUM MANAGEMENT B.V. By: /s/ Johannes Hendrikus Hubert de Mol Name:Johannes Hendrikus Hubert de Mol Title:Managing Director STICHTING ADMINISTRATIEKANTOOR TALPA BEHEER By: /s/ Johannes Hendrikus Hubert de Mol Name:Johannes Hendrikus Hubert de Mol Title:Chairman /s/ Johannes Hendrikus Hubert de Mol JOHANNES HENDRIKUS HUBERT DE MOL [Signature page to Joint Filing Agreement]
